Citation Nr: 1138678	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-17 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel







INTRODUCTION

The Veteran served on active duty from January 1987 to September 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Sioux Falls, South Dakota Department of Veterans' Affairs (VA) Regional Office (RO).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the satisfactory lay and medical evidence of record demonstrates that tinnitus is related to acoustic trauma during his active service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.


Analysis

The Veteran contends that his current tinnitus is due to excessive noise exposure from jet engines, high pitched power trailers, forklifts, bomb lifts, generators, and many other noise producing devices during his 20 years of active service.  In his VA Form 9, the Veteran reported that in approximately 2001 or 2002, he was told his hearing loss was documented and the ringing in his ears was connected to hearing loss.  

The Veteran was released from active duty on September 30, 2007 and a claim for service connection for tinnitus was received on November 15, 2007, within approximately 45 days of his separation from active service.  

The Veteran's DD Form 214 and service treatment reports support his claims that he was exposed to excessive noise during active service.  The DD Form 214 reflects that the Veteran's military occupational specialty (MOS) includes that of a munitions system craftsman for 18 years and eight months.  While service treatment reports are absent of any findings or complaints of tinnitus and an August 2005 service treatment report reflects a finding of no tinnitus, the Veteran was provided periodic occupational noise and audiology examinations which noted that he was routinely exposed to noise.  

In a December 2007 VA examination, the Veteran reported exposure to noisy equipment during his 20 years of active service and sometimes used hearing protection.  The Veteran reported the onset of bilateral intermittent tinnitus 10 years ago and that it occurred on a daily basis when it was quiet or at night.  The examiner concluded that she found no evidence to support tinnitus as related to military service and that tinnitus was not caused by, the result of, or aggravated by his active military service.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current tinnitus was incurred during his active service.  As noted above, the Veteran's service information supports his reports of exposure to excessive noise during his active service.  The December 2007 VA examination confirms that the Veteran has a current tinnitus disability.  Due to the subjective nature of [tinnitus], the veteran, as a layperson is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Accordingly, the Board finds that the Veteran's statements that tinnitus symptoms existed since active service are competent and credible evidence of a continuity of symptoms of tinnitus since his active service.  Id.; see Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  In particular, the Board notes that the Veteran filed his claim for service connection for tinnitus within approximately 45 days following his separation from active service, thereby providing statements of tinnitus symptoms contemporaneous to his release from active service and thereafter.  Thus, the negative nexus opinion furnished by the VA examiner and the positive nexus to service established by credible lay statements of a continuity of symptoms since active service put the evidence in relative equipoise as to the Veteran's tinnitus.  

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


